Exhibit 10.1

44201 Nobel Drive

Fremont, California 94538

TEL 510-656-3333

FAX 510-668-3777

LOGO [g97867img001.jpg]

March 21, 2007

 

Thomas Alsborg    ***Personal & Confidential***

_______________

_______________

Dear Thomas:

We are pleased to offer you the position of Chief Financial Officer at a
starting bi-weekly salary of $9,615.38. This equals approximately $250,000.00 on
an annual basis. In addition, you will be entitled to receive a guaranteed 2007
Profit Sharing bonus of $250,000.00, prorated from your hire date to the end of
our fiscal year, November 30, 2007. You will also be eligible for a sign-on
bonus of $100,000.00 payable upon the completion of one year of continuous
service. You will be reporting to Bob Huang, President and CEO, SYNNEX
Corporation and your start date will be March 26, 2007. During the first 3 to 6
months of your employment, Dennis Polk, COO, will provide transitional oversight
in order to ensure a smooth transition.

Subject to approval by the Compensation Committee, you will receive an award of
16,666 shares of restricted stock and will be granted an option to purchase up
to 50,000 shares of common stock under SYNNEX Corporation’s 2003 Stock Incentive
Plan, as amended. The restricted stock award and option award will be evidenced
by the Company’s standard equity grant agreements. So long as you continue in
service with the Company, the option will vest and become exercisable with
respect to 20% of the option shares on the one-year anniversary of your vesting
start date and with respect to the balance in 48 equal successive monthly
installments upon your completion of each additional month of service
thereafter. Subject to continued service as well, the restricted stock award
will vest 20% each year on the anniversary of the grant.

You are eligible for Company benefits including paid holidays, sick time and
vacation time. Your medical, dental, vision, life, AD&D, employee assistance
plan and flex plans are effective the first of the month following your date of
hire or coinciding with your hire date if you are hired on the first of the
month. The Company sponsored disability plans are effective on the first of the
month following your six-month anniversary with SYNNEX.

Employment with SYNNEX Corporation is for no specific period of time and
“at-will.” However, should your employment be terminated by the Company without
cause during the first year of your employment, you will receive a separation
payment equal to $250,000.00, provided that you execute a release acceptable to
SYNNEX.

This is the full and complete agreement between us. Please note that because
your position with SYNNEX is “at-will,” your job duties, title, compensation and
benefits, as well as SYNNEX’ human resources policies and procedures may change
from time-to-time. Accordingly, the “at-will” nature of your employment may only
be changed in a document signed by you and an executive officer of the Company.

Your employment pursuant to this offer is contingent on (1) you executing the
enclosed Proprietary Information and Inventions Agreement, (2) you providing the
Company with the legally-required proof of your identity and authorization to
work in the United States, and (3) the successful completion of a background
check. In order for you to start employment at SYNNEX, please bring your choice
of required acceptable documentation, as stated on the enclosed Form I-9 from
the Department of Homeland Security, U.S. Citizenship and Immigration Services,
with you on your first day.



--------------------------------------------------------------------------------

This letter covers the terms of your employment with us and supersedes any prior
representations or agreements, whether written or oral. To accept this offer,
please sign and return this letter and the executed Proprietary Information and
Inventions Agreement to me. This offer, if not accepted, will expire on the
close of business on March 23, 2007.

We look forward to having you join us at SYNNEX Corporation. If you have any
questions, please call me at (510) 656-3333.

 

Sincerely, /s/ Debra La Tourette Debra La Tourette Vice President, Human
Resources

I have read and accept this employment offer.

 

/s/ Thomas Alsborg

   3/23/07   3/26/07 Signature    Date   Start Date